BINDER COMPOSITION FOR SOLID ELECTROLYTE BATTERY AND SLURRY COMPOSITION FOR SOLID ELECTROLYTE BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 1/21/2021 is sufficient to overcome the rejection of claims 1, 3, 5, and 6 based upon rejections under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2014/0231719 Al), and Kanzaki et al. (US 6,881,517 Bl), and further in view of Lim et al. (US 2014/0370382 Al), and further in view of Mochizuki et al. (WO 2015/147279 Al using US 2017/0237115 Al as an English language translation.)
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn.
Allowable Subject Matter
Claims 1, 3, 5, and 6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 5, and 6 were rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2014/0231719 Al), and Kanzaki et al. (US 6,881,517 Bl), and further in view of Lim et al. (US 2014/0370382 Al), and further in view of Mochizuki et al. (WO 2015/147279 Al using US 2017/0237115 Al as an English language translation.)
A  Declaration under 37 C.F.R. §1.132 was filed Mr. Yusaku Matsuo, presenting additional experimental results to illustrate the advantageous results of the Applicant’s binder composition. As can be seen in Table 2 of the Matsuo Declaration, Examples 1 and 5-7, which fall within the claimed range of ethyl cellulose content, exhibited both superior (Grade A)    flexibility durability in the solid electrolyte layer than Comparative Examples 4-6 (Grade B) , which fall outside the claimed range of the content of ethyl cellulose. Moreover, Examples 1 and 5-7 exhibited superior peel strength (7.8~9.7) than Comparative Examples 4 and 5 (1 and 4, respectively), which fall outside the claimed range of the content of ethyl cellulose. These results clearly demonstrate that the claimed range of ethyl cellulose can achieve advantageous effects in terms of maintaining improved flexibility (processability) and peel resistance characteristics. As stated by Mr. Matsuo in his declaration, the above advantages derived from the claimed ethyl cellulose cannot be expected from Comparative Examples 4-6, as well as Example 3 described in the original specification. Therefore, in accordance with the assertion made in the previous Office Action, a 
As such, the rejections under 35 USC 103 have been withdrawn and claims 1, 3, 5, and 6 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729